 THE WM. H. BLOCK COMPANY3412.Local Union No. 12, United Rubber, Cork, Linoleum & Plastic Workers, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent Union has not engaged in any unfair labor practices as allegedin the complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.The Wm.H. Block CompanyandLocal 512, Retail,Wholesaleand Department Store Union,AFL-CIO.Case No. 25-CA-1738.December 16, 1964DECISION AND ORDEROn February 7, 1964, Trial Examiner A. Norman Somers issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-iner also found that the Respondent had not engaged in certain otherunfair labor practices and recommended dismissal of the complaintwith respect thereto.Thereafter, the Respondent filed exceptions tothe Decision and a brief in support thereof, and the General Counselfiled a brief in support of the Decision.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner.The Trial Examiner concluded that (1) even if the Employer'srule against union solicitation by employees during working time waspresumptively valid, this presumption is rebuttable; (2) the elementspresent, including the fact that the Respondent took no action toprohibit other types of solicitations but immediately prohibited oralsolicitations on behalf of the Union, showed that the rule was directedagainst union organization and not to the protection of the properuse of working time; and (3) because its adoption was motivated byantiunion consideration the presumption was rebutted and the rulewas invalid.The Respondent contends that neither motive nor dis-parate enforcement is material, because under the Supreme Court's1The Trial Examiner'sRecommended Order and the Appendix are modified so as toconform to the allegations of the complaintThe General Counsel's theory of the case,as indicated by the complaint,was that only the oral rule against union solicitation,allegedly promulgated on or about March 29, 1963, and limited to the Respondent's serv-ice building,was invalid.150 NLRB No. 30. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinionin the consolidatedNutoneandAvondalecases2a no-solicita-tion rulemay not be found to violate Section 8(a) (1) of the Actunlessit is established that the union requested that an exception bemade to the rule, and that enforcement of the rule diminished theability of the union to reach the employees.We find no merit in theRespondent'sposition.As the Second Circuit held inN.L.R.B. v.United Aircraft Corp. etc.,324 F. 2d 128, 131, cert. denied 376U.S. 951:... N.L.R.B. v. United Steelworkers of America, CIO, supra,357 U. S. 357, 362, did not involve the validity of a no-solicitationrule,but rather the "very narrow and almost abstract question"whether, when an employer engages in antiunion solicitation ina manner forbidden to his employees by an otherwise valid no-solicitation rule, it isan unfairlabor practice to enforce the ruleagainst them. In this context the Court held the considerationof available alternatives to be relevant.This is clearly distin-guishablefrom a casewhere the justifiableness of the no-solicita-tion ruleis inquestion, rather than the propriety of the employ-er's use ofmeans he had forbidden to the employees.Here, the validity of the rule itself has been put in issue, and we holdthat it contravenes Section 8(a)(1) of the Act because of evidencethat the rule was adopted in order to stifle the Union's organizingcampaign.CompareWalton Manufacturing Company,126 NLRB697, 698, enfd. 289 F. 2d 177 (C.A. 5), where, after considering thevarious Supreme Court opinions relating to rules against distributionand solicitation, we held that a presumption of validity existed "inthe absence of evidence that the rule was adopted for a discriminatorypurpose," and that enforcement was also presumptively valid only"in the absence of evidence that the rule was unfairly applied." 3Our function under the Act, the Supreme Court has said,4 requiresus to avoid "mechanical answers" in seeking a "solution of this non-mechanical, complex problem in labor-management relations."Thus,the evaluation of the various factors bearing on the validity of therulemustrelate to the "actualities of industrial relations."It isapparent, therefore, that the Trial Examiner correctly looked to thepurpose of Respondent's rule.Since the record amply supports hisfindings that the rule was not necessary to maintain production anddiscipline and that it was not promulgated in furtheranceof an em-ployer's legitimate interest of serving production, order, and dis-3N.L.R R. v. Untited SteelworkersofAmerica,CIO (Nutone, Incorporated),andN.L R B. v Avondale Mill8,357U.S. 357.'A similarstatement appears inStar-Brite Industries,Inc.,127 NLRB1008, 1010.*N.L R B.v.United Steelworkers,supra,357 U.S. at 364. THE WM. H. BLOCK COMPANY343cipline, but specifically for the purpose of defeating union organiza-tion, we adopt his finding that the no-solicitation rule is unlawful.5Moreover, the record requires a finding that the no-solicitation rulewas unfairly and hence unlawfully enforced against employee solici-tation on behalf of the Union. Thus, employees, with the knowledgeand participation of supervisory personnel, were permitted by theRespondent to solicit during working time for a number of gamblingpools, to engage in widespread sale of tickets for various functions,and to collect money for gifts for supervisors.Although Mr. Roller,Respondent's director of operations, testified that Respondent could"immediately notice the slowdown" which would result from employ-ees' soliciting during working time, he also testified that he wasunaware of the gambling, ticket sales, and gift collections which didoccur.Yet, the record demonstrates that the aggregate time spentin soliciting for gambling activities, selling tickets, and collecting forgifts far exceeded the time spent in solicitation on behalf of theUnion.Under these circumstances, the enforcement of Respondent'srule against solicitation in order to preclude only discussions concern-ing the Union was clearly an unjustified restriction of the employees'right of self-organization and violated Section 8 (a) (1) of the Act."ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that the Respondent, TheWm. H. Block Company, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications :1.Delete paragraph 2(b), and renumber the following paragraphsaccordingly.8We note particularly that the Employer did not have a longstanding written ruleproscribing union solicitation only, although a no-solicitation rule in a booklet which theEmployer alleges it distributed to all new employees proscribed all kinds of solicitationand was not limited to working time.(However, thecomplaint does not allege that suchrule violatedthe Act )Instead,the Employer first communicated the instant rule orally,and then only during an unlawful interrogation of two known union adherents whom itlater discriminatorily laid off.No general announcement of the instant rule was evermade to all the employees.UWe herebyoverrule theStar-Britecase, footnote 3,supra,to the extent that it is inconflict herewith as to the nature of evidence required to establish discriminatory motivein adopting and/or enforcing a no-solicitation rule. In that case the Board concludedthat the evidence was insufficient to rebut the presumption of validity of purpose or ap-plication of such a rule.It was shown there that the rule was limited to union solicita-tion,was orally promulgated at the time of the union's advent,and was applied to twoemployees who were interrogated concerning,and warned of discipline for engaging in,further distribution of union cards.Contrary to the view expressed inStar-Brite,weare of the opinion that such evidence indicates that such a rule may be unlawful. 344DECISIONSOF NATIONALLABOR RELATIONS BOARD2. In the present paragraph 2(c), delete the phrase "and othernonselling areas"; and insert, following the phrase, "in conspicuousplaces" the words "in the service building."3.Delete the second full paragraph of the Appendix.MEMBER LEEDOM, dissenting and concurring :Contrary to the Trial Examiner and my colleagues, and for thereasons statedinStar-Brite Industries, Inc.,127 NLRB 1008, at1010-1011, I would not find that the oral no-solicitation rule was in-valid.I am not persuaded by the majority opinion that theStar-Britecase should be overruled in any respect and I would thereforecontinue to adhere to it. I agree, however, that the Respondent vio-lated Section 8 (a) (1) in the other respects, as found, and that thereal reason for the discharges of Harlan and Bolton was their unionactivity, and not any breach of the no-solicitation rule.Conse-quently, I concur in the Order herein, except as it invalidates thatrule.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis casewas heard beforeTrialExaminerA. Norman Somersin Indianapolis,Indiana, on August 8 and 9,1963, on complaint of the GeneralCounsel (as amendedat the hearing),and answer of Respondent(correspondingly amended),alleging thatRespondent had engaged in conduct in violation of Section 8(a)(1), including alsothe discriminatorylayoff oftwo named employees,in violation of Section 8(a)(3)of the Act 1The parties waived oral argument and the General Counsel andRespondenthavefiled helpful briefs.2Uponthe entire record and my observation of the witnesses,I herebymake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,The Wm.H. Block Company,is an Indiana corporation engaged inthe retail sale of merchandise.In Indianapolis it has a large department store inthe downtown area(called the main store),two branch retail stores, and a servicebuilding.During the representative year ending April 30,1963,Respondent received fromout of the State goods valued in excess of $50,000, and sold and distributed productsof a gross value in excess of $500,000. It is not disputed and I find that Respondentisengaged in commerce within the meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction in this case.H. THE LABOR ORGANIZATION INVOLVEDThe ChargingParty, Local 512,Retail,Wholesale and Department Store Union,AFL-CIO,hereinafter called theUnion,is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The issueThe events here concern employees working in Respondent's service building.The essential facts are not in dispute,the issue being basically over the appraisal theywarrant.'The charge was filed April 22, 1963, and the complaint was issued on June 28, 1963.2 Both counsel are commended for the high professional quality of their discussion ofthe evidence taken in the hearing held before me. THE WM. H. BLOCK COMPANY345In late March 1963 union organizing began among employees in the service build-ing.Persons at various levels of authority with Respondent then approached someof these employees and had conversations with them, culminating, first, in a warninggiven Paul Harlan and Larry Bolton on March 29, 1963,3 against violating a ruleRespondent claims it had against solicitation on company time, and on April 19the layoff of both of them for a week without pay for the assigned reason that theyhad repeated the violation after the warning.The General Counsel claims that the rule was either nonexistent or a dead letterin the service building, or, in any event, that it was discriminatorily applied, in thatactivities within the rule's stated proscriptions had long been conducted on the prem-iseswith impunity during working hours on other matters in the presence of super-visors and in some instances with their participation.These included betting poolsinvolving sales of tickets and collection and disbursement of money, and solicitationsfor gifts for sick or bereaved employees and for Christmas gifts for the supervisors.The General Counsel claims that in the circumstances Respondent is shown to haveacted out of a motive to discourage legitimate activity on behalf of and affiliationwith the Union, and not to vindicate the claimed rule.Respondent claims it acted to vindicate the rule. It explains its permissivenesstoward the activities concerned with other than union matters as something of which.ithad not been "aware," and that as for the "supervisors," their awareness is notattributable to it, for the term was but a classification it gave them, but in actualfact they were only "leadmen," which is how it has since classified them.As to theexecutives in higher authority, whose conduct Respondent admits to be imputable toit,Respondent claims that all their actions are immune as incidents of enforcing therule.B. The lower and higher management echelon: the supervisory status in theservice building of Richard Harlan, Charles Harlan, and Thomas UbertoTracing the line of authority from the top down to the three persons above men-tioned,we have the following executives who operate from Respondent's centralheadquarters in themainstore:Edwin M. Hinnefeld, assistant president, and directlyresponsible to him are Thomas Kimberlin, the personnel director, and Charles G.Roller, the director of operations.As the Respondent's director of operations, Roller is in charge of all itsnonsellingfunctions, such as building maintenance, merchandise receiving and storing, deliveries,etc.Immediately under him are Francis Cunningham, service and delivery manager(in charge of the service building's maintenance, of deliveries, and of packing) andRaleighWininger, manager of "general receiving and marking."Wininger is theimmediate superior of Richard and Charles Harlan and Thomas Uberto, the personswhose supervisory status Respondent disputes.These three head up four depart-mentsin the service building (Charles Harlan two and the others one apiece).Thefunction of Wininger's general receiving and marking division,in essence, is to checkincomingmerchandise against suppliers' invoices, mark the proper retail prices, andseeWit that the merchandise reaches the "proper destination," i.e., is properly storedand stocked. It encompasses that function as performed in the retailstores and alsoin the service building.As its manager, Wininger is in overall charge of 187 persons.In that group are eight department heads, five in the retail stores, the remainderbeing the three in the service building here specifically involved.Richard Harlan isassistanttoWininger in the service building and in charge of the markingand listingdepartment,which (apart from him) consists of 54 persons (including CortezMcCombs, the head lister, who, in turnisassistanttoRichard Harlan) ; CharlesHarlanis incharge of the furniture stock appliance department, with 11 rank-and-fileemployees, and of the furniture shop, with 6 such; and Thomas Ubertois incharge ofbulk stock, with 14 rank-and-file employees.The size of the force under Wininger and the geographic spread of his domainwould indicate that he could hardly perform his overseeing function without inter-mediate supervision between him and the rank-and-file.There is no genuine ques-tion but that that intermediate supervision is exercised by the eight department headsunder Wininger, including the three in the service building here involved, and thatthey are supervisors in fact and in law.Respondent has over the years classifiedthem as supervisors, and the employees have understood them and referred to them8 The year in every instance is 1963 unless otherwise indicated. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDas such, and in deference to their rank have included them in their annual custom ofcollecting contributions for Christmas-gifts for supervisors (a practice which hascontinued despite Respondent's stated disapproval of it).Respondent's classification of these persons as "supervisors" continued right upthrough the hearing in a representation proceeding held May 6 and 10, 1963 (afterthe occurrence of the events here in isiue).Respondent so described them in a jobclassification sheet (General Counsel's Exhibit No. 3 in this proceeding) which itprepared and introduced in the representation proceeding .4As appears in the tran-script of the hearing in that case(supra,footnote 4), Assistant President Hinnefeldthere testified that these three persons are, like those corresponding to them in rank,supervisors of their respective departments, and that they have powers of hire anddiscipline "to a degree," in that they can recommend hiring and initiate disciplinesubject to Wininger's approval and ratification. In this proceeding, Hinnefeld testifiedthey did not have the power to make "effective" recommendations concerning thesematters.5Respondent in its brief relies on Hinnefeld's testimony in this proceeding, and, inits otherwise thorough summary of the evidence, makes no reference to his earliertestimony in conflict with that given here.However, the authority that Respondenteven in this proceeding admits these persons to possess amply establishes their super-visory status.Respondent has not disputed and indeed has conceded what the variousemployees abundantly testified to: that these three persons have the authority to and-do instruct the employees, assign and apportion the work among them, pass upon theirrequests for leave (for short periods at least), okay appropriate written entries on theworkcards where employees have forgotten or omitted to punch the timeclock, andrearrange their break periods.-These persons have other recognizable indicia of supervisory rank.Charles Harlanand Uberto each has an office in his work area, and Richard Harlan, as ManagerWiniger's assistant, shares the latter's office in the service building with him.None ofthem punches a timeclock, as do the rank-and-file. The rate of pay of each is markedlyabove that of the highest rank-and-file employee in his department, and in contrastwith the generality of the rank-and-file, who wear work clothes, they wear streetclothes, and devote but a minor portion of their time, if at all, to manual work, asdistinct from the responsibility they exercise in respect to the rank-and-file.The description of their duties even as given by Respondent's executives in this pro-ceeding attests to their authority "responsibly to direct" the work of the rank-and-filein their departments, requiring use of independent judgment.At the outset of thehearing in this case, Personnel Director Kimberlin, in describing the size of the forceoverseen by Wininger, referred to the number of "supervisors" and rank-and-fileemployees under him in each of the stores and in the service building, the quoted termreferring to the eight intermediate between him and the rank-and-file. In describingthese department heads' duties, starting with the main store, he testified they "super-vise" their respective departments.When he came to the service building, he used thesame term in describing the duties of the department head whose name happened tocome up first (one of the Harlans), but after company counsel objected to theGeneral Counsel's himself using the term "supervises" in his question to the witness,the latter adopted the expression "looks after," which would seem to be a fair Anglo-Saxon equivalent of the original expression.Kimberlin further testified that each is"in charge" of his department and is "responsible for [its] work," and Assistant Presi-dent Hinnefeld testified that each is responsible for "moving the work" in his depart-ment and for reporting "difficulties" in connection with it.All of the above rather attests to the accuracy of Respondent's original classificationof these persons as "supervisors," as against the term "leadmen," with which it wouldseem newly to have vested them.4That proceeding, of which official notice is hereby taken, was instituted by a 9(c)petition filed by the Charging Union and Is Case No. 25-RC-2391 on the 'Board's docket.5 The documentation of the comparative testimonies of Hinnefeld on the point, by thepages of the transcript of hearings in each proceeding, is as follows :In this pro-In Case No.ceeding25-RC-2991`°, - Richard Harlan_________________________________ Tr. p. 201Tr. pp. d3, 178Charles Harlan__________________________________ Tr. p. 212Tr. pp. 83, 184Thomas Uberto__________________________________ Tr. p. 207Tr. p. 186 THE WM. H. BLOCK COMPANY347The aboveisapart also from Respondent'snot disputing the specific instancesrecited by various employees of prehire or pretransfer interviews, denoting theirpossession of effective powers of recommendation in respect to such matters,6 and ofUberto's warning employee Barry Brown with dismissal for overstaying his break.Further information of the supervisory powers of three here involved came fromCharles Cook.Until his departure in later February 1963, Cook had been managerof receiving and marking in the service building.During his tenure, however, he wasmanager of that function only in the service building, it being not until Wininger'saccession on April 1, 1963, that the function was combined in all four branches as the"general" receiving and marking division.As thus limited, Cook was in charge ofover 50 markers and listers (now under Richard Harlan) with Richard Harlan thenbeing his assistant, as he is now Wininger's.Yet Cook's testimony is undisputed thathe had full hiring and firing powers.He further testified that Charles Harlan andUberto were then department heads coordinate in rank with him, he and they beingat that time directly under Service and Delivery Manager Cunningham. (CharlesHarlan and Uberto were put under Winingerr upon the latter's accession.)Cook testi-fied he "assumed" these other two department heads had authority corresponding tohis, and that so too did Richard Harlan, as his assistant, in his own absence.Theassumption would seem a fair inference from Charles Harlan's and Uberto's cor-respondence in rank with Cook, there being no suggestion that their transfer fromCunningham to Wininger altered the nature of their own authority.As for RichardHarlan, in his present capacity as head of over 50 markers and listers, he has for allpractical purposes succeeded to the function of former Manager Cook.All of the foregoing is apart from the fact that in respect to events relating to themerits, management is shown to have dealt and treated with the three here in issue onthe premise of their being supervisors.?It is found and concluded that Richard and Charles Harlan and Thomas Uberto, atall times here material, were supervisors within the meaning of Section 2(11) of theAct.80Namely, the prehire interviews by Charles Harlan of employee David Border, and byUberto of Barry Brown ; and the interview by Uberto of David Lair in connection withhis transfer from Richard Harlan's to Uberto's department,Harlan having brought Lair toUberto and told him if he preferred the work in Uberto's department,he could transferto it and Uberto would be his supervisor.7 B g., Director Roller,in explaining why he wrote an interoffice memorandum sayinghe had told Uberto on April 19 not to ask employees if they signed a union card, testifieditwas because "I had a report from one of the other supervisors that he might have beendoing that."Uberto,after first denying his supervisory status, when asked whether cer-tain adverse reports on an employee's performance were a regular part of his duties,replied, "Working on the side of management, I would say, yes, sir."A memorandumby Roller to the assistant president of the warning he gave Paul Harlan on March 29shows a "cc"routing to the personnel directorand Richard Harlan,under whom Paulworks.ManagerWininger,in indicating that he had reports about the solicitationactivity of the two complainants,testified he received them from"various employeesandsupervisors,"which could only refer to the department heads intermediate between himand the rank-and-file.BAs to why Respondent disputes the supervisory status of these persons,as best I candeduce, it is on the assumption that their status as supervisors under our Act is gov-erned by whether or not they are exempted from coverage under the Fair Labor StandardsAct.Hinnefeld testified they had been determined to be within the coverage of the FLSAas a result of an investigationby Wage-Hour Inspectorsof the LaborDepartment, whichshowed them to devote at least 20 percent of their time to "manual labor."Respondentwould seem to equate nonexemption from coverage under the wage-hour law with non-supervisory status under our statute as a matter of assumption,without documentation orexplicit articulation of its proposition.Itwould appear in point to indicate the differ-ences:(1) the key terms are different.The term for a person exempted from coverageunder the FLSA, as section 13(a) thereof provides,is "employee employed in a bona fideexeoutivecapacity."That term is not defined in that statute but is left for definitionunder regulations issued by the Secretary of Labor.The key term under our Act is"supervisor," and that term is fully defined byCongressin Section 2(11). (2)Under theregulations issued by the Secretary of Labor(29 CFR § 541.1) "employee employed in anexecutive capacity"is defined to be one who hasallof the managerial authorities(roughlycomparable to those mentioned in Section 2(11) of our Act) and who,in addition, 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Background of permitted betting and other solicitation activityin the service buildingThe record abounds in undisputed evidence that over the years preceding the warn-ing to Paul Harlan and Larry Bolton on March 29 and their layoff on April 19,employees in the service building had with impunity bought and sold tickets on com-pany time for betting pools and had also solicited collections for flowers for sick orbereaved employees and for Christmas gifts for supervisors.Concededly, no ruleagainst solicitation had ever been posted on the bulletin board, which is ordinarilyused for matters Respondent wishes to call to the attention of employees(as, e.g.,notice of a change from a single break of a half hour to two separate breaks of 15minutes)or in any other manner(as in the case of no smoking signs).At no time hadmanagement acted to remind employees of any policy against solicitation except inrespect to solicitation of contributions of gifts for supervisors(which was disregardedwith impunity anyway).Yet despite the widespread character of the other solicita-tions and ticket selling, for which no one was disciplined,warned, or told he wasoffending against any management rule or policy, Respondent insists it had such arule,which applied to the service building. Its sole documentation therefor is amanual produced by Respondent entitled "YOU and the Wm H. Block Co." Its 27printed pages contain 58 topics,the 47th of which appears on page 20 with 3 othertopics, and reads as follows:SOLICITATIONSNo solicitations, subscriptions,sale of tickets or posting of placards may bemade in the store for any need or project without the knowledge and approval ofthe Personnel Director.It is a store policy that associates[employees]refrain from soliciting contribu-tions at any time for a gift to those in supervisory or executive positions.Associ-ates are requested not to make any such contributions if approached.Personnel Director Kimberlin testified that the current edition of the manual wasturned out by his office in 1961, and that the rule above was unchanged from thatappearing at least 8 years back in the previous editions.He testified that all employeesare supposed to receive the manual when they are employed,but admitted that thereare gaps between plan and achievement.The extent of that gap here is manifest fromthe fact that except for three employees whose employment went back further than5 years, all employees questioned on the point testified they had never received such abooklet or seen it, so it would seem a fair inference that, in the service building atleast, there had been no distribution of the booklet within recent years.Of the threeolder employees,Al Maxwelltestified he had been handed some reading matter whenhis employment began. but could not say either way whether it included the "YOU"book; Jim Gibb testified he got such a book but "I doubt if I ever read it," and AlAbraham,a witness for Respondent,testified he had been given one and although heread it, he had completely forgotten about the rule.Management did nothing tocause employees,even if they had received such a booklet,to single this item out fromdevotes no more than 20 percent(in the case of a retail store employee 40 percent) ofhis time to nonmanagerial work(no such qualification appearingin our statute).Thelackofany oneof these takes himoutof the exempted"executive"category and bringshimintowage-hour coverage;on the other hand,Section 2(11) sets forth the variousauthoritiesin the alternative,so that thepossessionofanyone of these brings the posses-sorintothe supervisory category and takes himout ofrank-and-file status.(3) Allexemptions from coverage under the wage-hour law are required to be "narrowly construed"to promote the "humanitarian" policy of that law of insuring "a full day's pay for afull day's work"(Phillips v.Walling,324 U S. 490, 491;Mitchell v. Kentucky Finance,359 U.S. 290,296)Our statute is concerned with other objectives:the one relevanthere is striking that balance in labor relations whereby management is properly heldaccountable for conduct of persons in whom it has vested the kind of authority which wouldreasonably cause employees to regard them as acting and speaking for management ; andconversely,management is relieved of any duty to honor any rights in persons thus inthe front line of its managerial rank(ie , to self-organization or collective bargaining)of the kind it is bound to respectonlyin the rank-and-file.And the amount of "manuallabor" done by the possessor of one of the powers alternatively stated in Section 2(11) isirrelevant to his supervisory status, unless shown to be so "sporadic"in its exerciseas not truly to be a regular part of his responsibilities.See, e.g.,V.I.P'Radio,Inc.,128NLRB 113, 115 (distinguishingHirsch Broadcasting Company,116 NLRB 1780,1783) ;Swift & Company,129 NLRB 1391,1392; OhioPower Company v N.L.R.B.,176 F. 2d385, 387(C.A. 6), cent denied 338 U.S. 889 THE WM. H. BLOCK COMPANY349among the 57 others in which it was embedded.Nor, as stated, did it have any fol-lowup by posting or other reminder. Former Receiving and Marking Manager Cook,whose emplQyment went back to 1951, testified he had never received such a book, andthough he had once seen it, he had not noticed the rule, although he has since beeninformed it was in there.He testified, as did other employees, that he did not knowthat Respondent had any rule against solicitation, except one dealing with the loneitem concerning which Respondent issued leaflet reminders every December-solicita-tion of contributions of gifts for supervisors.The last such leaflet, typical of thepreceding ones, is reproduced in the margin .9As thus appears, the leaflet does notlink this with any general rule relating to solicitation of money or subscriptions ormention Respondent's sole documentation for the claim of the existence of the rule inthe service building-the manual.The impression the employees would reasonablyderive, and which they, including former Manager Cook, did derive, is that there wasno rule or policy against any solicitation other than the kind specifically directed totheir attention every December.More significant is that in the service building both portions of the rule, the onefollowed up by a leaflet reminder concerning solicitations of gifts for supervisors, aswell as the remainder, were, with impunity, honored "very much in the breachthereof," 10 so that it would have seemed natural for the employees to construe theentire rule as either nonexistent in the service building or as one that management wascontent to have rest with its expression of disapproval, leaving its observance to thepersonnel as a matter of conscience.The leaflet notwithstanding, employees beforeChristmas did solicit contributions, and the supervisors (Cook, the two Harlans,Uberto, and even McCombs) got their Christmas gifts.Also, in April, during theperiod between the warning given the two union supporters and their layoff onApril 19, and beyond, employees were openly collecting money on company time forgifts for flowers for ill or bereaved or newly wedded fellow employees, and alsosolicited to buy Girl Scout cookies.And Uberto, head of bulk stock department, wasstillcollectingmoney and dispensing tickets on company time for his Knights ofColumbus pool.This was but one of the betting pools conducted on company timeand premises.In addition to the Knights of Columbus (or Fatima Club) pool conducted byUberto, there were the baseball pool and football pool conducted by Jim Gibb, occa-sional participants in his baseball pool being Richard Harlan, his supervisor, andformer Receiving and Marking Manager Cook; the "88 Club," conducted by AlMaxwell (a subordinate, like Gibb, of Richard Harlan, who was with Gibb at a timewhen Gibb, during working hours, was figuring that week's winner in Maxwell's "88Club" pool); and a basketball pool (Uberto's other enterprise, and rather minor inscope compared to the Fatima Club pool). The credible and credited testimony ofthe various employees-of conductors, participants, and observers alike (Gibb, Max-well, Paul Harlan, Bolton, David Lair, Barry Brown, David Border)-is that all ofthis, the collection of the money, the handing out of tickets, the $10 payoffs (referringto those other than the K/C pool which paid off $5,000 at the KJC hall) took placeon company time.The lone dissent came from Uberto, who testified he alwaysmanaged to complete the transactions in both his pools just as the break (or lunch)periods were fazing out.He also testified that on the occasion when two of the peoplein the service building won the grand prize of $5,000 in the K/C pool (which, he said,9It reads as follows:GENERAL BULLETIN #595December 11, 1962TO: All AssociatesFROM. Mr. KimberlinGIFTS TO SUPERVISORSAll supervisory personnel join me in asking strict observance of the following policy"Permissionwillnot be granted for collections to purchase gifts for supervisoryassociatesor executives."(This group includes divisionalmanagers,merchandisemanagers, buyers and their assistants, department heads, floor managers, and sectionmanagers.)We feel that such collections impose a burdenon many ofthe associates askedto contribute and, in addition, places the supervisory person inthe embarrassingposition of not being able to return the favor.The above is not intended to interfere with the traditional gift exchange wheredepartment members give each other inexpensive gifts.ioMr. Justice (then Circuit Judge) Minton in R.if.Donnelly & Sons Company v.N.L.R.B.,156 F. 2d 416, 421 (C.A. 7). 350DECISIONSOF NATIONAL LABORRELATIONS BOARDcreated quite a furor in the establishment and, as various employees testified, intensi-fied the desire of those not in that pool to get into it), his tour from the service buildingto the Knights of Columbus hall with the winners (where they collected theirwinningsand he his cut of $500) and back to the building was squeezed in during the lunchhour, though it entailed a 16-mile round trip in the thick of the city's traffic.Upendinghim a bit was Maxwell's testimony that Uberto handed him a rundown sheet and soldhim a ticket on the K/C (Fatima Club) pool during working time (at Maxwell's workplace and some distance from Uberto's area).Uberto explained this was differentbecause Maxwell was then buying a ticket not for himself but a girl friend.The above was no sometime thing. Gibb, who identified his betting cards (contain-ing 100 square boxes initialed by the contestants) with picturesque effect in varyingcolors of ink, created considerable mirth at the hearing with his description of therampancyand opennesswith which all this money collecting, ticket dispensing, andprize disbursing went onHe testified: "They all [meaning employees and supervisors'alike] played." 11And he indicated that it had simply fallen to his lot to carry on atime-honored tradition. "That has beengoingon for years," he told us, "I just carriedit for others who did it ahead of me."D. Explanation of disparateness of treatment of unionsolicitationfrom othersolicitationsThe above would indicate,prima facieat least, that the measures Respondent tookagainst the two union supporters were aimed not at their activity -but its subject. Inavoidance of that inference, Respondent claims that the disparateness of treatmentarose out of a disparateness in awareness, that is to say, it was as unaware of theactivity going on over the years in respect to matters not concerned with union organi-zation, as it was aware of that activity when concerned with the latter subject fromjust about its inception.But Respondent can hardly escape having imputed to it the awareness of its depart-ment heads, its "supervisors," as Respondent called them until this litigation arose, or"leadmen," as it calls them now.This imputability flows not only from their beingactual supervisors, as already found, butas aninescapable probability in the light oftheir responsibilities: if Respondent took the grim view of the activity proscribed bythe rule it said it did, the supervisors would hardly have permitted it, much less them-selves participated to the extent shown.Whatever the nomenclature Respondent nowapplies to their positions, their type of responsibility is such that Respondent, as amatter of ordinary management practice, would expectably have acted to bring hometo them a knowledge of the restrictions it sought to have observed, and they in turnwould have carried out their responsibility on that score as they carry out their otherresponsibilities.They could hardly have failed to impose observance or themselvesobserve the rule, except in consequence of the kind of quiescense on the subject on thepart of higher management, which reasonably conveyed to them that it was not astricture they were called upon either to see obeyed or to obey themselves.Thus,former Receiving and Marking Manager Cook, when asked whether he did not knowhe was supposed to report to higher management that Uberto, a fellow departmenthead, was conducting the Knights of Columbus pool on company time, replied:The WITNESS: I can't say that I actually knew I was supposed to. It wasprobably my duty to but it was done generally all over the store so I didn'tbother to.Uberto testified he conducted the activity on an "under the table" basis and out ofsight of higher management, as Gibb and Maxwell, on cross-examination, stated theydid in respect to theirs.This was in conflict with the openness with which theemployees who did not conduct pools, and indeed Gibb himself, testified the activitywent on So that the most that can be said for the "under the table" qualification isthat higher management was content to rest on its written expressions of disapproval,as long as it was not put in the position of lending countenance to the conduct by theemployeesengagingin it to its face.Exemplifying this last was Director Roller's11The record transcribes it as "paid," which is also a fact, but the context indicatesthat the termused in this instance was "played,"and the mistranscription is correctedaccordingly. THE WM. H. BLOCK COMPANY351response when Bolton, on being told by Roller on March 29 he had been violating arule againstsolicitation on company time, told Roller he had never known of or seensuch a rule, and asked Roller about the gift and flower solicitations. that go on openlyon the floor during working hours.Roller brushed this aside with the reply that he"knew of no such thing."He gave no indication that he would follow this up withany inquiry, and there is no indication that he did.At the hearing, Respondent statedthrough counsel that it had no evidence to dispute the abundant testimony that all ofthis activity on company time in fact went on. Such a concession is normally theresult of an investigation in preparation for the hearing. It thus confirms the truth ofwhat Bolton alerted Roller to on March 29, which produced no inquiry about it frommanagement or effort to stop it.Respondent states that in May, which would be during the investigatory stage of thecharge here filed, General Receiving and Marking Manager Wininger told Gibb tostop his baseball pool and Roller told Uberto to stop his Knights of Columbus pool.Assistant President Hinnefeld testified that this was pursuant to his instructions toRoller, when the latter in May reported to him that he "learned" of this activity goingon inthe service building.This rather raises the question of why, if that activitywas thought to be in violation of a requirement deemed to apply to the servicebuilding personnel, one in Roller's high authority would have needed to turn tostillhigher authority for instructions before himself taking action or ordering hissubordinates to do so.Another question is the reconciliation of the casual treat-ment of conduct in rampant disregard of the rule over the years with the punitivetreatment of the only recently arising activity on behalf of the Union.Respondentexplains that it did not punish Gibb because he is an old employee eligible toretire in 2 years, so it let matters rest with a mere warning to him. But this hardlyexplains the casual handling of Supervisor Uberto, and indeed the supervisory corpsfor their own permissiveness, in view of what Respondent here claims was thepurpose of the rule.Respondent attributed its action against the two union supporters to the fact, as itclaims, that the rule invoked against them was related to production.Assistant Presi-dent Hinnefeld testified it was reported to him that the boys were soliciting on "com-pany time and company property" and that this "was affecting productivity in thisparticulararea."Elaborating upon this Director Roller testified (on directexamination) :Q.What is the purpose of this rule, Mr. Roller?A.Well, solicitation in the building, we are on a production line basis outthere, and on a very close schedule, andanysort of thing like that, it just slowsdown production, we don't-wecan immediately notice the slowdownif thereis anything unusual going on, plus the fact that there seemed to be an awful lotof unrest among the people in that area.And we had slowed down and we were behind on our work and so on and soforth. [Emphasis supplied.]The evidence as to the working time consumed in the solicitation by the penalizedemployees will be reviewed in the ensuing subsection. In point here is that by thisexplanation of the purpose of the rule and of the effect on production of the conductit proscribed, Respondent has rather impaled itself on either horn of a candor-testingdilemma.If it is true, as Roller testified, that "any sort of thing like that just sort ofslows down production" so that "we can immediately notice the slowdown," then itcan hardly also be true that Respondent would not have been "aware" of the wide-spread sale of tickets in the betting pools and the gift-soliciting activity conducted inthe service building on workingtime.On the other hand, if it is true that throughoutthe whole period that this was goingon onworking time, Respondent was not "aware"of it, then it cannot also be true that the activity proscribed by the rule affectedproduction.The last-stated conclusion, which follows from the sheer logic of Respondent's posi-tion, is additionally confirmed in the light of three other crucial elements in the record;namely, (a) the lack of punitive action attending the ultimate instructions to Gibb andUberto in May to stop their respective pools, (b) the considerations on which the ruleon itsface is shown to have been grounded, and (c) the nature of the interrogationsand other overtures to the employees regardingunionsolicitation.775-692-65-vol. 150-24 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs to (a), if activity of the type proscribed by the rule adversely affected production,then the supervisors in permitting, and in some instances participating in, it wouldhave been remiss in more than their natural function of seeing company rules observedand themselves setting a good example of observance. They would have been floutingthe very responsibilities toward production which Assistant President Hinnefeld andPersonnel Director Kimberlin inthisproceeding testified was their basic function, thatof being "responsible for the work" (Kimberlin), "to move the work" and "to reportanydifficultiesin connection with the work moving through the department" (Hinne-feld).To have permitted and even participated in the activity proscribed by the rule,which Roller testified "just slows down production [which] we can immediately notice,"would have involved them in a dereliction so gross as to be inconsistent with theirbeing permitted to remain in their positions of responsibility (in Uberto's case inRespondent's employ at all) or, the very least, with Respondent's not having calledthem to account for not "moving the work" or reporting the "difficulties" concerningit,which would inevitably have arisen if the activity affected production.ThatRespondent did none of these things and indeed, at the hearing held 3 months later,endorsed the supervisors as "deserv[ing]" 12 higher pay than the rank-and-file, ratherpersuasively attests to Respondent's not having deemed their nonobservance of therule as in any way compromising their responsibilities toward production (or evenapart from it, the ordinary one of seeing that management's requirements arerespected) 13As to (b), the rule on its face shows its purpose is not to deal with the diversion ofworking time from production but to pass upon the "need or project" promoted bythe activity described by the rule.Thus, the stricture is placed not merely on "solicita-tions, subscriptions [and] sale of tickets," but also "posting of placards."One wouldhardly suppose that Respondent's concern regarding this last too was over the pro-ductive time consumed by the posting, rather than the "need to project" advanced bythe placard posted.Pertinent to all this activity is that the criterion of permissibility,as appears on the fact of the rule, is not whether it is conducted during working ornonworking hours, but on whether it is for a "need or project" having the "knowledgeand approval of the Personnel Director."What has been said above is underscored also in the leaflet concerned with giftsolicitation for supervisors.As appears(supra,footnote 9), management policyagainst it is not based onwhenthis is done butthatit is done.The stated objection toit is the "burden" a solicited contribution would be on "many" employees and the"embarrassment" it would be to the supervisor not to be able "to return the favor."And the last sentence leaves the employees free to engage in the "traditional .. .exchange" among themselves of"inexpensivegifts"-again without any concern overwhen it is done during working or nonworking hours.Item (c) is treated in the next subsection.E. Respondent's inquiries and other overtures to employeesrelating to union solicitationFurther showing that the rule had no purpose relating to the productive use of work-ing time are Respondent's actions from the time it received the initial rumor about aplan to organize the employees.22Hinnefeld so testified specifically concerning Uberto, implying the same for thosecoordinate with him in rank and responsibility.'$A card produced by Personnel Director Kimberlin shows that one Ruth Jones, acounterserver in the employees' cafeteria inthemwn store,was "taken off payroll"April 4, 1962 (a year before the events here in issue), the explanatory entry being"(selling pool tickets)."This item, unamplified as to background, circumstances, or otherparticulars,was the only evidence adduced by Respondent concerning implementation ofthe rule in any of the four branches.Even at face value, it hardly measures up to whatRespondent seems to claim for itWhatever Implementation Respondent gave the rulein the retail stores (about which the record is silent except for the fragmentary accountof the fate of Miss Jones), the demonstrated lack of implementation given it in the servicebuilding would indicate that what was deemed to apply in the retailstoresisnot themeasure of what was deemed applicable to the service building. THE WM. H. BLOCK COMPANY353Operations Director Roller testified that on March 29 (the day after Paul Harlanhad signed a union card) he "had a report from Mr. Cunningham [the service buildingand delivery manager] that one of the men in the delivery had told him that ... PaulHarlan had advised him thathe was planningto conduct a campaign for the purposeof securing membership in a labor organization within the service building area."[Emphasis supplied.] It would have seemed "natural" 14 for Roller to ask Cunning-ham why he was making a "report"to himon such a matter, since this was hearsaytwice removed that an employee was "planning" to organize service employees, withno indication that any conduct covered by the solicitation rule had yet occurred orwhere or when. Or, assuming there were such indication, it would have been naturalto have asked Cunningham why he could not use his authority to cope with it.15Instead, Roller testified he proceeded to the service building, and himself interviewedCunningham's informant.That person, a deliveryman,16 informed Roller that PaulHarlan told him"of his purpose in conducting this campaignoutside of the building"[emphasis supplied].Roller testified, however, that in the same conversation thedeliveryman told him of a packer who had been given a union card. Roller's testimonyfrom here on is less than clear.At first, he testified that the deliveryman would notname the packer, because he was pledged to secrecy. Then Roller testified that thepacker, whom he identified as Pat Monroe, in fact showed him a card he "hadreceived from Mr. Bolton," and then Monroe told him Bolton merely spoke to him onbehalf of the Union and, when Monroe expressed interest, Bolton referred him toHarlan for a card. Roller testified, further, that he asked Monroe if he could have thecard, and that Monroe refused, but on cross, he testified that Monroe's was one ofthree cards he had in his possession when he summoned Paul Harlan and Bolton toCunningham's office.As to what was said in his separate talks with them on March 29, the two employeesand Roller agree that he asked them whether they knew of a rule that forbade "solicita-tion," Roller testifying that he added the qualification "on company time," their ver-sions being that he referred to "solicitation" without the qualification, but in any event,there is no disagreement that they answered they knew of no rule dealing with solicita-tion, that Roller did not show them any such rule or make any reference to a manualcontaining one,17 and he accused them of doing what he told them the unexhibitedrule forbade-solicitation on company time.They denied they had done so, contraryto fact,asHarlan on the stand acknowledged,truthfully so, as Bolton on the standinsisted as to himself.While Bolton may well have interpreted the term differentlyfrom Roller (since his testimony, as Roller's own account of his interview withMonroe would seem to confirm, was that he did not pass out cards but tried to interestemployees in the Union, and referred them to Harlan), until Roller's confrontation ofhim on March 29, Bolton had no reason to know he had to limit his activity'to non-working time any more than did Harlan his, the betting pool participants theirs, or thesolicitors for contributions for gifts or flowers theirs.So it may be assumed that hedid not so limit it.But it is not specifically denied that Bolton, in that conversation,asked Roller about the other solicitations going on on company time, to which Rollerreplied he "knew of no such thing." 1814E.Anthony & Sons Inc. V N.L.R.B.,163 F 2d 22, 26 (C A D C.), cert denied 332U.S. 773."As earlier related, Cunningham had been in charge of all departments in the buildingbefore April 1, when Wininger took over some of them.(When Wininger is out of thebuilding, Cunningham continues to be in overall charge )On the premise of his authority,Respondent put Cunningham on the stand to explainhisfailure to have stopped thebetting activity (his testimony being that he too had not been aware of it, else he wouldhave stopped it).18 It would appear he was not involved in the campaign, since the bargaining unit forwhich the Union filed its Section 9 petition did not include truckers.17Neither of them saw any such rule until after they came back following the suspension,when Cortez McCombs, the head lister, showed it to Paul Harlan.>e Respondent claims the boys' lack of candor toRolleron the score of their prounionactivity reflects on their credibility.This suggests a real coniiict concerning materialmatters, which is not the case.See alsoinfra,footnote 22. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe interview terminated with each signing a memorandum, that of Paul Harlanbelow reading the same as Bolton's(except that the latter's shows no "cc" routing) :FORM 251 INTER-DEPARTMENTAL CORRESPONDENCEDATE:March 29, 1963FROM:Charles C. RollerTO:Mr. Edwin Hinnefeldcc:Thomas KimberlinRichard Harlan 19SUBJECTI,have talked to Paul Harlan, House Number 872-16, and advised him thatsoliciting on company time is against the company rule.A voluation[sic] of thisrule by any employee is cause for dismissal.(S) Paul HarlanOn April 19 Paul Harlan and Bolton were summoned again to Cunningham's office.This time they were confronted by Personnel Director Kimberlin.He told them theyhad solicited on company time, that they were being laid off without pay for a week,and that for the next violation they would be dismissed.Roller testified that for theiroffense he had been about to dismiss them, except that after consultation on the partof Assistant Piesident Hinnefeld with counsel, it was decided to limit the penalty to aweek's suspensionwithout pay.This step was taken after inquiries were made of employees by Manager Wininger,Director Roller, and Personnel Director Kimberlin.This would have been an appro-priate occasion, if Respondent's' concern were over activity proscribed by the rule,to have asked about all that kind of activity, regardless of subject, and if it was useof working time, to have asked about that, especially since Bolton had alerted DirectorRoller about the other activity on March 29.The undenied recitals of the employeesindicate the inquiries were focused on a single subject, with no discernible distinctionas between working and nonworking time.Gibb testifiedManagerWiningerapproached him telling him he was "new" in the department (which would put itsometime early in April) and asked "what the trouble was around the department."Gibb "told him [he] had a union card," and explained the "employees were unhappyabout the recent[part-time]employment of [city] firemen [to do maintenance work]"which resulted in the regular employees "being put on short time."On April 16 Personnel Director Kimberlin approached Al Abraham, while he wasat work on the dock.He testified to the following, on direct examination by Respond-ent's counsel:Q.What did he ask you, if anything?A. He asked me had I been approached by anybody in regards to the Union?Q. Did he ask you if this was during working hours?A. No, he didn't ask me that.Q. He didn't ask you that?A. No, sir.On April 18 Al Maxwell too was approached while he was at work, first by Opera-tions Director Roller and then by Personnel Director Kimberlin.Concerning Roller,Maxwell testified:Q. Can youtell us what was said on that occasion?A. I was out on the dock for an empty hamper, and he asked me if I washappy at my job, and I says naturally I was, at my age, I felt like I was fortunateto have my job.Q. Did he say anythingelse onthat occasion?A. He asked me if I knew anything about the stuff that was going on aroundthe warehouse, and I says, "Naturally I have heard rumors the same as you have.Other than that I can't tell you anything.Q. Did Mr. Roller say anything else on this occasion?A.Well, he said, "If you don't have anything to tell me, that is all I have,"and we just passed a general conversation.19 In the prior subsection concerned with the supervisory status of the two Harlans andUberto reference was made, as among the numerous other relevant items, to management'sdealing and treating with them on the premise of their being supervisors(supra,foot-note 7)An illustrative instance is the "cc" routing to Richard Harlan, the head of themarking and listing department in which Paul Harlan works.As stated,the memo onBolton does not have a"cc" routingIn his instance,the corresponding name wouldbe that of Uberto or also Richard Harlan, his testimony being that his work alternatesbetween their respective departments. THE WM. H. BLOCK COMPANY355In fact, a week earlier Maxwell had gotten'a card from Harlan in Maxwell's caron the way home from work. His answer to Roller would seem to have beenreceived with some skepticism, for about a half hour later, as Maxwell testified, whilehe was again headed for the dock with a hamper, "Kimberlin walked along beside[him]" and:He asked me what was going on around the warehouse,and I said, "As I havetoldMr. Roller, I have heard rumors the same as we all have, and I have nocomment otherwise."Maxwell testified that though in each instance the Union was not specifically men-tioned, he "understood they were asking me who was passing out cards," and thatthat was also how he took them to understand his reference to "rumors."His inter-pretation was confirmed by Kimberlin's further statement to him in the same conver-sation.Kimberlin told Maxwell that he knew Harlan and Bolton were passing outunion cards, but that they "wouldn't get anywhere with it."He told Maxwell howlong he had known him,and added"that at[Maxwell's] age jobs were hard to find"(with which Maxwell expressed agreement).On April 22,theMonday after Harlan and Bolton were laid off, Maxwell wassummoned from work to Cunningham's office, who took him by car to the mainstore, and then told him to go to Kimberlin'soffice.ThereKimberlin informedMaxwell that Harlan and Bolton had been "laid off for a week."He asked Maxwellif he "would be willing to sign a statement saying that the cards were being passedout on company time."He also told Maxwell that "some more employees had gra-ciously come forward and signed statements."Apart from having gotten his owncard from Harlan after hours and away from the building,Maxwell further testifiedhe had never in fact seen either of the two hand out cards during working hours.He told Kimberlin he "had no proof' of what Kimberlin was suggesting to himand that he "could not agree to sign the statement."Though Kimberlin's statement about "employees[who] had graciously come for-ward" was in the plural, the record indicates that the more accurate reference wouldhave been in the singular.On April 18,which was 2 days after Kimberlin had ques-tioned Abraham in the manner previously quoted and 1 day before the layoff, Abra-ham was summoned to Kimberlin's office.He went there twice that day, first signinga single statement naming Harlan and Bolton,and the second time signing two sepa-rate statements naming each individually(counsel having advised it that way, sincethematter involved separate conversations with each).The statement concerningBolton read as follows:FORM 251 INTER-DEPARTMENTAL CORRESPONDENCEDATE: April18, 1963.FROM:TO:SUBJECT:The day before yesterday, Tuesday at approximately 9:30 in the morningwhile I was working,Iwas approachedby LarryBolton in regard to signing acard for the Union. I told him that I was going to think it over a little bit; thatIwanted to consider a few facts in the situation.This took place in the generalarea of the main aisle to the marking room.I am giving this statement of my own free will,with no pressure and with nocoercion.Signed:Albert L. AbrahamThe one concerning Harlan was on the same form,but the matter under"Subject"read:Yesterday morning, Wednesday, while I was working I was approached byPaul Harlan in regards to signing a card for the Union.He said that if I signeda card now it would not cost anything;if I didn't sign it it would cost me $10later.I told him that I would consider it and let someone know in the future,because I wanted to consider the entire situationI am giving this statement of my own free will with no pressure and with nocoercion.Abraham testified that in neither instance had Bolton or Harlan offered or shownhim a card, and that while his conversation with Bolton was in the work area, theone with Harlan was in the restroom, where he had gone for a smoke and encoun-tered Harlan, and thus not "while I was working" as the statement reads.The fairinference is that Kimberlin's accusation,which he assigned to the two employees asthe reason for their suspension,was based on the single conversation of each 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee with Abraham.20 Since each instance recited by Abraham involved a con-versation, it seems relevant to view them in the perspective of the employees' generalconversational habits while at work.Abraham testified that the employees moveabout in their work, that "we talk as we work right along" on "different subjects"such as "oh, baseball and maybe television programs the night before," and that"these conversations last . . . I would judge around three or four minutes at themost," but that the conversation with the two employees he estimated to be about2 minutes longer.Bolton's estimate of the length of the talk with Abraham did notcome up to Abraham's estimate of the talks about baseball. I would assume thatit is not out of line to take cognizance of that aspect of the national pastime, whichconsists of the spirited morning postmortems on the merits of the umpire's call andthemanager's judgment. in keeping the tiring pitcher on the mound.Abraham'sshort estimate of the length of these dialogues rather attests to the absorbing char-acter of the topic.The fair judgment is that Abraham's conversations with Harlanand Bolton on the Union were no different in duration from the ordinary conversa-tions among employees on other subjects while at work.And if they can be said tohave lasted the 2 minutes longer that Abraham estimated, there is no indication thatRespondent ever asked him about it or that this entered into its deliberations.(Abraham, in fact, testified that these conversations, in the manner previously shownconcerning the very items proscribed by the rule, did not interfere with the work.)Further showing Respondent's concern to be over how the union campaign wastaking effect rather than whether working time was devoted to it, was an interviewDirector Roller had with Supervisors Uberto and Charles Harlan the early afternoonof April 19 before the layoff that day.That item arose during Respondent's case,after Roller on cross-examination identified his office memorandum stating that onApril 19 he told Uberto "he has no right to ask any employee whether he has signeda [union] application," and explained(supra,footnote 7) that he did this because he"had a report from one of the othersupervisorsthat [Uberto] might have been doingthat, and [he] wanted to be sure [Uberto] understood that he had no right to do thatunless it was just on a personal basis or a personal acquaintance of a friend." 21Uberto's version would indicate a different purpose.He testified that Roller hadsummoned him and Charles Harlan by telephone to the main office.When theyarrived, Roller asked them, "Do you know anything about the union activities at theservice building," to which Uberto, as he testified, replied that "on several differentoccasions, union talk has been brought to my attention and various names have beenmentioned ... about union."He testified that he named three employees then in hisdepartment, "one a former employee by the name of Wilbur Shumway, another oneisBarry Brown, and I believe the third was Larry Bolton."Uberto testified furtherthat "to the best of [his] knowledge" Charles Harlan reported that "he had one ortwo employees that worked for him that had signed cards," one of them being DavidBorder.Uberto testified that he also informed Roller that Shumway told him thatBolton "had contacted him repeatedly," and "asked [him] to get Mr. Bolton off hisback," but as would appear from Roller's question to the supervisors and the char-acter of their answers, the subject basically was the ascertainment of the extent towhich the campaign was taking hold and the identification of the recruited and therecruiters.Confirming this is what Uberto had written down as an addendum to areport of a warning against tardiness he had given Brown. The report was made aday after an incident testified to by Brown and employee Border, soon to be detailed.After Brown signed the paper and without Brown's knowledge, Uberto added thefollowing at the top above a drawn line: "(Mr. Brown also told me he had beencontacted by Larry Bolton about the Union )Remark after warning." 2220 The testimony of Respondent's executives that they had "reports" of more extensiveactivity of that character during working hours is weighed against Respondent's effortswith Maxwell to augment its documentation after the fact and that no other documenta-tionwas produced. It is also weighed against the demonstrated vulnerability of theirunsupported statements on other matters when tested against established fact.Theweight of the evidence is found to be against these assertions, and they are not credited.a After this he quoted himself as having told Uberto he "did not want it done on com-pany time,"a subject which is not mentioned in the memorandum.22 Brown denied that he had so stated to Uberto, and Uberto did not testify that Brownhad in fact so informed him. This rather moots Respondent's attack on Brown's credi-bility based on his volunteering, when he denied having told Uberto what the latter wrotedown in his addendum,that "that would be suicide,"the implication being, as he con-firmed in response to my own question to him, that he would not have told Uberto thatBolton had contacted him about the Union even if it had been the fact.Respondent's THE WM. H. BLOCK COMPANY357The warning slip incident came a day after the following: Brown had been in thecafeteria and was overstaying his break.David Border testified that he and HarryChapman were then in the main office of the building on some business; that theysaw Uberto observing Brown in the cafeteria in conversation with Bolton and heardhim say to Manager Wininger, "They are in the cafeteria now talking about theUnion and it is past break time." The two then related this to Brown.As Brownemerged from the cafeteria, Uberto asked him "if [he] was ready to go back to workyet."Brown replied that he was, explaining that he had started on his break 5 min-utes past the usual time and that he "was just talking to Larry there."Uberto askedhim, "What were you talking about?" Brown did not reply.At the work place,Uberto told him, "Well, you used to be a hell of a good employee, Barry, but I amvery disappointed in your work," adding that if he "didn't straighten up shortly [he]would be dismissed."He then "wanted to know if [Brown] had anything to tellhim."Brown answered he did not.Late the next day, Uberto came to Brown and told him, "I have a surprise for you... you are going to get a raise."He explained it was both a "progressive" raise andone based on "merit." 23 Brown asked how this squared with Uberto's expressionof "disappoint[ment] in [his] work" the day before.Uberto replied "your work isfine," but that Wininger "required [him] to have [Brown] sign a statement that he hadbeen warned about being tardy."Brown then signed a statement, written out byUberto, reading (General Counsel's Exhibit No. 12):In my conversation with Mr. Brown about the raise in pay, I also talked to himabout the continuous tardiness.Reporting to work on time also taking toomuch time on break periods. This is his 3rd warning.Action will be taken ifnot corrected.Signed C. Barry BrownAfter he signed the paper, Brown inquired if the request to sign was becauseUberto thought he was "in the union" and would "use this [writing] against [him]later."Uberto assured him to the contrary, saying he had known Brown's fatherand he "wouldn't trick [him]."He repeated that Wininger "required" it and assuredhim that it was "not in regard to the union."Uberto then sent the paper on with thepreviously mentioned addition, in Brown's absence, about the latter's having "told[him] he had been contacted by Larry Bolton about the Union." 24point, as In the case of Paul Harlan's and Bolton's denials to Roller on March 29, is thatthe witness' assertion of the degree of his intended candor to Uberto about his interest inthe Union is a measure of the probable candor of his testimony. In making this paral-lelism, Respondent would seem to overlook, from the witness' own account, the manner inwhich the element of self-preservation entered Into his disinclination to disclose his interestIn the Union to Uberto, a disinclination which, when under oath, he volunteered andcandidly acknowledged, as did Paul Harlan vis-a-vis Roller.At all events, there wouldseem to be no real conflicts concerning versions of events in which Respondent's pointlooms as particularly crucialA possible exception Is In the version of the first of thetalks hereafter related in the text that Uberto had with Brown after seeing him In con-versation with Bolton.As to this, Brown's version has the circumstantial corroborationgiven by the undenied testimony of employee Border and by Uberto's own postscript totardiness report signed by Brown.Concerning the qualities of their testimony as a whole,Brown's is free of the impugning aspects, which characterized Uberto's testimony inrespects previously mentioned(e.g, supra,footnote 7) and his discredited assertions ofhow hehad managedto crowd all his betting transactions into the fazing-out period ofhis breaks or lunches.=sWhen the two suspended employees, Paul Harlan and Bolton, came back to work onApril 29,theywere told they had gotten a "progressive raise" as of April 22, a categorywhich Assistant President Hinnefeld testified was an adjustment made for older employeeswhen the starting rate for new employees in their classifications has been raised.2'Uberto, in his account of the interview with Roller on April 19, tied in what he thensaidtoRoller about Brown with the tardiness warning at the time of the raiseThiswould indicate that the talks between him and Brown occurred shortly beforeRoller'sinterview with Uberto and Charles Harlan on April 19, rather than about 2 weeks afterthe representation hearing, as Brown recalled the date.(Also, while Brown's name, hebeing an ex-employee, is not on the job title sheet (General Counsel's Exhibit No. 4),itwould appear from it that April was the time certain employees receivedraises-PaulHarlan and Bolton on April 22,duringtheir layoff, and employees doing "stock" work,as did Brown,on April 15.) 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas previously mentioned that according to Uberto's account of the interviewwith Roller on April 19, Charles Harlan mentioned David Border as among "one ortwo employees that worked for him that had signed cards." Border testified to theconversation in which he confirmed that fact to Charles Harlan.25This was justafter Border had been near Paul Harlan and had gotten off a forklift.When hecame down, Charles Harlan, who had been standing there, "kind of laughed" andasked, "Did [Paul] Harlan try to give you a union card?" Border replied that Harlanhad given him one 2 weeks before. They "got to talking about [whether] the unionwas any good to the employees," and as reason for its not being "good," CharlesHarlan remarked to Border, "You know you have got a job now if you do your work,but if the union gets in will you know you have got one?" 26F. Conclusionary discussionThe inference of discrimination which naturally flows from the marked disparate-ness of treatment in respect to the same kind of activity seems rather formidablyconfirmed by the evidence provided by the nature of Respondent's actions.Againsta background of permitted solicitation and ticketselling oncompany time whenrelated to other subjects, Respondent, at the highest level of authority, got into actionwith the first rumor regarding thesubjectof union organizatoin, before any indica-tion that there had yet been any solicitationin connectionwith it, either on workingtime or even in the building.Thereafter, the two employees identified as the pro-tagonists of the campaign were called in and accused of violation of a rule, not there-tofore known by or exhibited to them.And as it was represented to them, it wasneither reconciled with the impunity with which the same kind of activity on othersubjects was being conducted on company time, nor sought to be done when one ofthe accused employees called it to the warning executive's attention.The inquiries thereafter, Kimberlin and Roller of Maxwell about what he knewabout union solicitation, Kimberlin of Abraham about whether he had been solicitedfor the Union without reference to time, Charles Harlan of Border as to whetherPaul Harlan had offered him a card, Wininger of Gibb concerning the nature of the"trouble," and indeed the nature of Director Roller's inquiry of Supervisors Ubertoand Charles Harlan, indicate Respondent's attention to have been focused on thesubject of union organization and the identification of its sponsors and supporters,rather than any diversion of working time caused thereby. Such remarks as accom-panied the inquiries would indicate the same.Kimberlin's telling Maxwell he knewPaul Harlan and Bolton were passing out cards, that they would not get anywherewith it, and that at Maxwell's age jobs were hard to find hardly suggests a concernover the working time consumed by the venture, as against whether the two employeeswere still continuing their sponsorship of the Union on any basis, and whether theywould succeed in their objective; and they rather carry an intimation of the direeconomic risk faced by a man of Maxwell's years getting involved in that venture.Similar in import, though less in degree, was the comparison Charles Harlan madeto Border concerning security of an employee's tenure without the Union and with it.Respondent did, to be sure, pin its punitive action against the two employees to anaccusation that they had continued to solicit for the Union on company time. As theirexecutives testified, they were in consultation with counsel and so they knew thattheir actions, the warning and layoff both, would have not even color of legal validityunless tied in with the element of workingtime.But the pretextual character of thelast is manifest from the general background and its specific application.Concerningthe first, as previously indicated, the very rule relied on had no purpose relating touse of working time and the permissiveness toward such activity on other subjectson companytime isinconsistent with the claim that the proscribed activity affectedproduction or was thought to do so.Concerning the specifics, it is difficult to reconcile Respondent's expressed concernover working time with the fragile basis for the accusation on which it suspendedthe two employees after inquiries to which Respondent's highly placed executives,with visits of unwonted frequency to the service building, were devoting so much oftheir time.All theycameup with-all that they had to support the accusation that25 Border was not too certain about the time and thought it was after the layoff of thetwo complainantsBut Charles Harlan's statement to Roller, as narrated by Uberto,would indicate this too occurred before the April 19 interview.2eBorder testified to the above without denialCharles Harlan was not at the hearingand did not testify.At the outset of the hearing, counsel stated Charles and RichardHarlan were on vacation, and requested a postponement because of it, which was denied. THE WM. H. BLOCK COMPANY359Kimberlin used as the basis for the penalty-was employee Abraham's statementconcerning a single separate conversation each of them had with him about theUnion, and,as appears,of substantially the same duration as the conversations thatemployees have "right along" on other subjects while at work.The thinness of the basis for the assigned reason for the suspension would seemto have been apparent to Respondent itself, when it sought further documentationthereforex post factofrom an employee whose previous interrogations on the subjecthad yielded no information to support what he was now being asked to subscribe to.After two unsuccessful quests for information from Maxwell before the fact, itrequested him after the fact to sign a statement attesting to actions he had givenRespondent no reason to believe he had seen, and, as his testimony shows, he had notin fact seen.Accentuating the importunate character of this overture was the man-ner in which it was handled.He was taken from his work to the main office, asymbol of high authority particularly impressive to one in his lowly position. Inthat setting, the executive who a few days before had pointedly reminded him of thedifficulty of finding a job at his age, requested he sign the suggested statement, tellinghim that other employees had done so, the characterization of them as having"graciously come forward" carrying an opprobrious intimation concerning employeesnot that gracious, which would hardly be lost on one in Maxwell's situation.That despite the apparent awareness of the near-zero basis for the accusation,Respondent should have been ready, as its executives testified, to discharge the twoemployees and would have done so but for counsel's caution in favor of a milderstep at this time, rather attests to the depth of the animus toward them because ofthe project they werepromoting.The suspension of the two employees was thus an act calculated and intended todiscourage their activity on behalf of the Union and the other employees fromaffiliating with it, in violation of Section 8(a) (3). It also interfered with, restrained,and coerced employees in the exercise of their guaranteed rights, in violation ofSection 8 (a) (1) as did also, in the total context here presented, the interrogationsabout union activity previously narrated (Wininger of Gibb, Kimberlin of Abraham,Roller and Kimberlin of Maxwell, Uberto of Brown, and Charles Harlan of DavidBorder, and the items Roller himself introduced, namely, his interrogations of thedeliveryman and of the packer on March 29), the warning of discharge made byRoller to Paul Harlan and Bolton on March 29, and the intimations of peril to jobsecurity made by Kimberlin to Maxwell and by Charles Harlan to Border.All of the above would follow even if one were to accept Respondent's contentionthat it had a "valid" rule against solicitation on company premises during workinghours.Assuming its validity,it is difficult to envision a disparateness of applicationmore marked and an explanation therefor more self-refuting.But operating againstthat assumption is the failure of the rule relied on to contain the very limitation ofthe prohibition to working time on which Respondent bases its claim for the rule'svalidity.Yet the flaw in Respondent's position would seem to me to be more deep rooted.This is so even if we were to assume that Roller's qualification of the rule as he statedit to the two union supporters on March 29 so effectively limited the prohibition toworking time as to have overcome the vulnerability of the rule in not expressing thatlimitation on its face.A rule prohibiting union solicitation on company premisesduring working time is "presumptively valid"(Walton Manufacturing Co.,126 NLRB696, enfd. 289 F. 2d 177 (C.A. 5) ), just as one forbidding it during nonworkingtime is "presumptively invalid."Each presumption is rebuttable.The presumptionof invalidity can be overcome by a showing of special exigencies of production ordisciplinemaking it necessary to extend the prohibition to nonworking time.Onthe other hand, the presumption of validity is rebuttable by a showing that the rule,though limited to working time, was promulgated not to promote efficiency of pro-duction but for the discriminatory purpose of repressing the employees in the legiti-mate exercise of the rights guaranteed by Section 7.The evidence shows that over-riding element to have been present here.The language of the rule and the kind ofimplementation given,as previously indicated,shows that the rule was not intendedto prevent the diversion of working time from production, but to supervise the "needor project" to which employees are asked to contribute or subscribe.Until passage ofthe Act, management's right on that score was absolute in respect to all projectsincluding those which have since been given the protections of Section 7.With thepassage of the Act, the right of employees to solicit fellow employees for unionmembership even on company premises ceased to be a matter of management grace,as it still continues to be in respect to soliciting for any projects not encompassed bySection 7.But, as amplified in the Supreme Court's classic opinion inRepublic 4 via- 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionCorporation v. N.L.R.B.,324 U.S. 958, even the rights under Section 7 are notabsolute and are subject to a reasonable accommodation with "the right of employersto maintain discipline in their establishments."The Board in one of its earliest effortsto work out that accommodation drew the line between working and nonworkingtime,and on the oft-quoted observation inPeyton Packing27 that "working time isfor work," attached with court approval, the previously mentioned presumption ofvalidity to rules forbidding union solicitation by employees on company premisesduringworkingtime and the presumption of invalidity to a rule forbidding it duringnonworking time.As stated, the elements already reviewed overcome the normal presumption ofvalidity for the rule here relied on even if it were true that its prohibition in respectto union solicitation was limited to working time.The language and history of therule showing it to have had no purpose connected with the use of working time,taken in connection with Respondent's actions toward these two union supporters, incontrast with the prior and contemporaneous permissiveness toward other solicita-tions during working time, and even after employee Bolton specifically alerted Direc-tor Roller to it on March 29, together with the kind of interrogations and overturesmade by Respondent to employees on the subject, showing the target to be unionorganization and not use of working time, establish that the rule as it was invokedon March 29, was discriminatory in its motivation, and was invalid for that reason,regardless of whether or not its prohibition were limited to working time. Its pro-mulgation for that purpose on March 29 thus independently violated Section 8(a)(1)and accentuated the coercive character of the ensuing conduct heretofore found tohave been in violation of the Act even apart from its invalidity based on the motiveof its promulgation.2827 49 NLRB 828,enfd. 142 F. 2d 1009(C.A. 5), cert denied 323 US. 730.28 I find the following portions of the complaint not to have been sustained:Raises:The General Counsel, characterizing them as part of a "carrot and stick" ap-proach, claims the "progressive raises" announced to Paul Harlan and Bolton on theirreturn on April 29 and the "progressive"and "merit"raise announcedby Uberto toBarry Brown the day after he spoke disparagingly of his performance and concurrentlywith having him sign a tardiness warning, were intended as inducements to win themaway from the Union. The evidence on that score is inconclusive.Though Paul Harlanand Bolton testified they had never heard of "progressive raises" and Cook, the formerreceiving and marking manager, testified that neither had he,Respondent's job title sheet(General Counsel's Exhibit No 4) shows that category of raise to have been given em-ployees before the events here in issue,and there is nothing in the record to dispute theassertion that the occasion for them was when Respondent raised the starting rate ingiven classifications.As to Brown, I have previously noted(supra,footnote 24) thatother employees doing "stock"work like him had gotten raises the week of April 15,although termed "bonus "At any rate, in the absence of fuller bodied evidence on thematter, I would deem the evidence insufficient to sustain the General Counsel's claim thatthey had the motive he ascribes to them.Surveillance:The General Counsel sees in the questions to employees, particularly thoseput by Kimberlin,a species of "surveillance."To interpret the term that broadly wouldeliminate the distinction between it and interrogation.To be sure,interrogation has atouch of surveillance in the sense that each is intended to acquire information concerningunion affairs.But though they may have a common objective the difference would seemtome to lie in the method.If the two terms are to do other than merely duplicate eachother, I would think surveillance would connote management's undertaking to observe orcommissioning others to observe the activity while it is in process,instead of merely ask-ing about it after the fact.Wininger's talk on July 1 with Bolton:On that day,Wininger called Bolton to hisofficeand upbraided him for the untidy appearance of his stockroom,towhich Boltonreplied, "All this boils down to is you called me into the office over the Union," after whichdiffering comments were exchanged between them concerning the benefits of unionism.Wininger gave no intimation to Bolton of the kind Kimberlin gave to Maxwell or CharlesHarlan gave to Border that affiliation with or support of the Union would imperil one'stenure with Respondent.In further contrast to the other instances,the subject ofunionism was here initiated by the employee,not the management representative.Con-ceivably,the ground on which a management representative calls an employee, who isknown to be an active union supporter,to account for his work can be so patently base-less as to make it unlikely it was other than a pretext.The evidence in this case wouldnot support such a claim here as to Wininger. THE WM. H. BLOCK COMPANYIV.REMEDY361The usual requirement will issue that Respondent cease and desist from the unfairlabor practices found-here of broad character since the violations found go to theheart of the Act.By way of affirmative remedial action, Respondent will be required to reimbursePaul Harlan and Larry Bolton for the pay they lost in consequence of their suspen-sion,with interest, and also rescind the application of the rule,here found to havebeen discriminatory in its purpose to solicitation or other activity on behalf of theUnion in the service building or other nonselling areas. It has been established thatthe rule has no purpose relating to the use of working time and that its purpose is tolimit solicitations of employees to those projects having management's "knowledgeand approval."The rights guaranteed by Section 7 of the Act may not be madesubject to that kind of condition,and the extension thereof here to union solicitationwas invalid because Respondent's purpose in doing so was to put employees in fearof legitimately exercising their guaranteed rights.Thisis not to say that Respondentis not free in the future,at any time that it may deem it warranted in the interests ofefficiency or discipline,with no intended use thereof as a cover to repress the legiti-mate exercise by employees of their Section 7 rights, to promulgate and enforce arule limiting union solicitation or other such activity to nonworking time. It ismerely to say that what it may legally do it has not done yet, and what it has donewas done for an illegal purpose, and hence needs to be undone in order to erase thecoercive consequences of its action and to help provide a repression-free climate forthe exercise by the employees of their guaranteed rights.Upon the foregoing findings and the entire record, I hereby state the following:CONCLUSION OF LAW1.By laying off Paul Harlan and Larry Bolton because of their sponsorship of theUnion, Respondent discriminated in respect to their hire and tenure,thereby discour-aging membership therein, and engaging in and being engaged in an unfair laborpractice within the meaning of Section 8(a) (3) and(1) of the Act.2.By invoking a rule against solicitation for the purpose of putting employees infear of legitimately exercising their right to self-organization under Section 7, Respond-ent interfered with,restrained,and coerced employees in the exercise of such rights,thereby engaging in, and being engaged in an unfair labor practice within the mean-ing of Section 8 (a) (1) of the Act.3.By disparately enforcing said rule solely in respect to solicitation or advocacyon behalf of the Union while permitting like activity in respect to all other subjectsor projects,Respondent interfered with,restrained,and coerced employees in theexercise of their guaranteed rights in violation of Section 7 of the Act.4.By, in the context here presented, interrogating employees concerning whatthey know about union solicitation, and whether and by whom they had been solicitedfor membership therein, warning employees of discharge if they engaged in unionsolicitation, and conveying to other employees, through references to the difficulty ofgetting a job at their age or that affiliation with a union otherwise puts the securityof their tenure in question,Respondent interfered with, restrained,and coercedemployees in the exercise of their guaranteed rights, thereby engaging in unfair laborpractices within the meaning of Section7 of the Act.5.The foregoing unfair labor practices affect commerce within the meaning of theAct.6.Respondent has not engaged in any unfair labor practices other than as hereinspecifically found.RECOMMENDED ORDERUponthe foregoing findings and conclusions and the entire record, and pursuant toSection 10(c) of the Act, it is recommended that the Respondent,The Wm.H. BlockCompany, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 512,Retail,Wholesale and DepartmentStore Union,AFL-CIO,oranyother labor organization,by laying off or otherwisediscriminating in respect to the hire or tenure of any employees under color ofenforcing a rule against solicitation promulgated for a discriminatory purpose orapplied in a discriminatory manner, or on any other like pretext.(b)Under color of a rule invoked or applied for the purpose of restraining orcoercing employees in the legitimate exercise of their rights under Section 7, threat-ening employees with discharge,layoff, or other reprisal for exercising those rights. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Interrogating employees concerning their union affiliation or whether and bywhom they have been solicited for union membership,having as a purpose to uncovera pretext'for reprisal against union supporters or having a purpose or reasonablyforseeable effect of interfering with,restraining,or coercing employees in the legiti-mate exercise of their rights under Section7 of the Act.(d) Threatening employees,expressly or by intimation,thataffiliation or supportof the said Union or any other labor organization will impair the security of theirtenure with Respondent.(e) In any other manner interferingwith,restraining, or coercing its employeesin the exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in any other concertedactivity for the purpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Takethe following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Make Paul Harlanand LarryBolton whole for the pay losses sustained bytheir layoff onApril 19, 1963,with interest.(b)Rescind the application of the rule at page 20 of its manual,under the topic"Solicitations,"to union solicitation or other activities protected by Section 7 of theAct.(c)Post at its service building and other nonselling areas, copies of the attachednoticemarked"Appendix."29Copies of said notice,tobe furnished by theRegionalDirector for Region 25 shall,after being signed by the Respondent'sauthorized representatives and maintainedby them for60 consecutivedays there-after in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to ensure thatsaid notices are not altered,defaced, or covered by any other material. .(d)Notify said Regional Director,in writing,within 20 days from the date of thisDecision,what steps Respondent has taken to comply therewith 30It is further recommended that the complaint be dismissed msotar as it alleges anyunfair labor practices other than as herein found.29 If this Recommended Order is adopted by the Board, the words "a Decision and Order"shallbe substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcingan Order" for the words "a Decision andOrder".81 If this RecommendedOrder is adopted by the Board, this provision shall be modifiedto read:"Notify the Regional Director for Region 25, in writing, within 10 days fromthe date of this Order, what steps the Respondenthas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tion Act, as amended, we hereby notify you that:WE WILL NOT under pretext of enforcing a rule regarding solicitation or anyother pretext, discourage membership in or activity on behalf of Local 512,Retail,Wholesale and Department Store Union, AFL-CIO, by discharging,laying off, or otherwise discriminating against any employee for legitimatelyengaging in such activity, nor will we threaten to do so.WE WILL NOT apply the rule on page 20 of our manual under the topic"Solicitations" to prohibit union solicitation or other legitimate union activityin the service building or other nonselling areas, and we hereby rescind any priorapplication of said rule contrary to the above.WE WILL NOT question employees about their union affiliation, about otheremployees' union activity, or about whether and by whom they have been solic-ited for membership in the Union, for the purpose of uncovering a pretext onwhich to penalize or otherwise discriminate against union supporters, or for thepurpose or with the reasonably foreseeable effect of putting employees in fear ofexercising their freedom of choice in respect to affiliation with or activity onbehalf of the above or any other Union. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.363WE WILL NOT,either expressly or by intimation,threaten employees thattheir jobs will be less secure with us as a result of their affiliating with or sup-porting the above or any other union than it would be if they refrained fromdoing so.WE WILL in all other respects honor the rights of our employees to self-organization,as guaranteed by Section 7 of the Act.WE WILL make Paul Harlan and Larry Bolton whole for the loss of pay sus-tained by them as a result of having been laid off on April 19,1963, with interest.All our employees are free to join or not to join,or to support or not to support,Local 512, Retail, Wholesale and Department Store Union, AFL-CIO, or any otherlabor organization, without fear of reprisal or other discrimination by reason oftheir choice either way.THE WM.H. BLOCK COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Any employees having a question concerning the meaning of the above notice orconcerning compliance with its requirements may inquire by mail,telephone, or inperson at the Board'sRegional Office,614 ISTA Center,150West Market Street,Indianapolis, Indiana, Telephone No. Melrose 3-8921.International Brotherhood of ElectricalWorkers, AFL-CIO;InternationalAssociation ofMachinists,AFL-CIO; SheetMetalWorkersInternational Association,AFL-CIO;Inter-nationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO;and theiragents,System DivisionNo. 87,The Order of Railroad Teleg-raphers and Brotherhood of Maintenance of Way EmployeesandB.B.McCormick and Sons,Inc. and Houdaille-DuvalCompany and Blount Brothers Corporation, Charging Parties.Cases Nos. 12-CC-284,12-CC-286, and 12-CC-287. December 16,1964DECISION AND ORDERUpon charges filed on September 12 and 13, 1963, by B. B. Mc-Cormick and Sons, Inc., Houdaille-Duval Company, and BlountBrothers Corporation, herein collectively referred to as the ChargingParties, the General Counsel for the National Labor Relations Board,herein called the General Counsel, by the Regional Director forRegion 12, issued a complaint dated April 28, 1964, and amended onMay 11 and June 29, 1964, against International Brotherhood ofElectricalWorkers, AFL-CIO; International Association of Ma-chinists, AFL-CIO; Sheet Metal Workers International Association,AFL-CIO; International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO; and theiragents,System Division No. 87, The Order of Railroad Telegraphersand Brotherhood of Maintenance of Way Employees, herein collec-150 NLRB No. 37.